 1   DAVID S. BINDER, ESQ.; STATE BAR NO.: 209876
 2
       THARPE & HOWELL, LLP
 3   15250 Ventura Boulevard, Ninth Floor
      Sherman Oaks, California 91403
 4   (818) 205-9955; (818) 205-9944 fax
     E-Mail: dbinder@tharpe-howell.com
 5

 6   Attorneys for Defendant, FFE TRANSPORTATION SERVICES, INC.
 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   NICHOLAS HARRIS,                          CASE NO.: 2:19-cv-00099-JAM-EFB
                                               [San Joaquin Superior Court Case No.:
12                      Plaintiff,             STK-CV-UWT-2018-15632]
13   vs.                                       ORDER ON STIPULATION TO
14 FFE TRANSPORTATION                          MODIFY SCHEDULING ORDER
   SERVICES, INC., and DOES 1 – 50,            (AS MODIFIED BY THE COURT)
15 inclusive,

16                      Defendants.
17

18

19         Having reviewed the Stipulation submitted by the parties and having found good
20   cause to modify the Scheduling Order issued in this case, the Court orders the
21   following.
22         All dates created by the Scheduling Order shall be continued by 91 days.
23         The deadline of Tuesday, September 1, 2020 for the filing of any dispositive
24   motion shall be continued to Tuesday, December 15, 2020.
25         The hearing date for any dispositive motions of Tuesday, September 29, 2020
26   at 1:30 p.m. shall be continued to Tuesday, January 12, 2021 at 1:30 p.m.
27   ///
28   ///
                                        -1-
            [PROPOSED] ORDER ON STIPULATION TO MODIFY SCHEDULING ORDER
                                                       2:19-cv-00099-JAM-EFB
                                        1         The requirement that the parties are to meet and confer to determine whether
                                        2   they will file cross motions for summary judgment by Tuesday, August 3, 2020 shall
                                        3   be continued to Tuesday, November 2, 2020. Id. at 4.
                                        4         The requirement that, if the parties do file cross dispositive motions, Plaintiff
                                        5   must file an opening brief by Tuesday, August 18, 2020 shall be continued to Tuesday,
                                        6   November 17, 2020.
                                        7         The requirement that, if the parties do file cross dispositive motions, Defendant
                                        8   must file an opposition and cross motion by Tuesday, September 1, 2020 shall be
                                        9   continued to Tuesday, December 1, 2020.
                                       10         The requirement that, if the parties do file cross dispositive motions, Plaintiff
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   must file a reply by Tuesday, September 15, 2020 shall be continued to Tuesday,
    THARPE & HOWELL, LLP




                                       12   December 15, 2020.
                                       13         The requirement that, if the parties do file cross dispositive motions, Defendant
                                       14   must file a reply by Tuesday September 22, 2020 shall be continued to Tuesday,
                                       15   December 22, 2020.
                                       16         The discovery-completion date of Friday, July 17, 2020 shall be continued to
                                       17   Friday, October 16, 2020.
                                       18         The expert disclosures’ due date of Friday, May 15, 2020 shall be continued to
                                       19   Friday, August 14, 2020.
                                       20         The supplemental and rebuttal expert disclosures’ due date of Friday, May 29,
                                       21   2020 shall be continued to Friday, August 28, 2020.
                                       22         The requirement that the parties file a joint mid-litigation statement by Friday,
                                       23   July 3, 2020 shall be continued to Friday, October 2, 2020.
                                       24         The Final Pretrial Conference for Friday, November 13, 2020 at 10:00 a.m. shall
                                       25   be continued to Friday, March 5, 2021 at 10:00 a.m.
                                       26         The requirement that the parties file a joint pre-trial statement by Friday,
                                       27   November 6, 2020 shall be continued to Friday, February 26, 2021.
                                       28
                                                                               -2-
                                                   [PROPOSED] ORDER ON STIPULATION TO MODIFY SCHEDULING ORDER
                                                                                              2:19-cv-00099-JAM-EFB
                                        1         The 14-day Jury Trial for Monday, January 25, 2021 at 9:00 a.m. shall be
                                        2   continued to Monday, April 26, 2021 at 9:00 a.m.
                                        3         Any other dates not addressed herein but created by the Scheduling Order are
                                        4   likewise continued 91 days or calculated in the same manner based on any amended
                                        5   date as to the Scheduling Order.
                                        6         IT IS SO ORDERED (AS MODIFIED BY THE COURT)
                                        7    Dated: April 13, 2020
                                        8

                                        9
                                       10                                            /s/ John A. Mendez
                                                                                     Hon. John A. Mendez
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11                                            United States District Court Judge
    THARPE & HOWELL, LLP




                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                               -3-
                                                   [PROPOSED] ORDER ON STIPULATION TO MODIFY SCHEDULING ORDER
                                                                                              2:19-cv-00099-JAM-EFB
